Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-14-00655-CV

                                   Ivarene and Victor HOSEK,
                                            Appellants

                                                  v.

                                          Rosale SCOTT,
                                             Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 13-06-0559-CVA
                           Honorable Fred Shannon, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Rosale Scott, recover her costs of this appeal and the
full amount of the trial court’s judgment from appellants, Ivarene and Victor Hosek, and from the
cash deposit in lieu of supersedeas bond. After all costs and the full amount of the trial court’s
judgment have been paid, the trial court clerk is directed to release the balance, if any, of the cash
deposit to Michele Barber Chimene, as attorney for the appellants.

       SIGNED October 21, 2015.


                                                   _____________________________
                                                   Sandee Bryan Marion, Chief Justice